On Petition for Rehearing.
Hackney, C. J.
The appellants, with much earnestness and ability, have claimed a rehearing in this case, and we have given the questions involved a careful consideration. If our judgment of the propriety and wisdom of the expenditure proposed by the appellee were the proper guide to our conclusion upon the legal questions before us, the original opinion would have been with the appellants, and most certainly that judgment would lead us to grant the rehearing now asked. But, as said in that opinion, we are not permitted to judge of the wisdom or expediency of the expenditure, and if those whose servants are about to make the expenditure, are dissatisfied, they must resort to another, and not to a judicial tribunal. The chief contention'of the appellants is that the court failed to distinguish between the ordinary current expenses of the city, and those for betterments or unusual purchases, and that, while current expenses may possibly be met, to the postponement of the debts of the city, contracted to the constitutional limit, such betterments may not be paid for from current revenues, where such debt limit has been reached. The theory of the original opinion is that to sustain the suit, the appellants were required to show that the *693maximum debt limit, as prescribed by the constitution, had been reached, and that the city was about to create an additional debt, and that they had failed to so show this. This failure, it was held, was due to the fact that it was not proposed to create a debt, but simply to make a cash purchase, the city having in its treasury the funds with which to pay therefor. From this theory we are not inclined to depart, if the facts alleged support it, and, if it is supported, the distinction contended for is not for our consideration, since it would only arise where the effort sought to he restrained is the creation of a debt in excess of the constitutional limit. The original opinion shows very clearly and correctly, we think, that the city had current revenues sufficient to pay for the alarm system, and not create a debt for it. In fact, counsel call attention to the sale of personal property, by the city, for $3,000.00, not specially mentioned in the original opinion, which, together with the $1,618.00, for which real estate was sold, would require but a small fraction of the current expense appropriations, or other moneys not appropriated, to pay for the system, the revenues alone exceeding appropriations nearly $6,000. Appellants seek to avoid the inference that the city obtained and retained the purchase-price of the property sold. We regard it as the natural and necessary inference from the allegations of sales. It is also claimed that the court should not have indulged the presumption, in the absence of an allegation to the contrary, that sums appropriated had not been expended, and that, under the rules of pleading in such cases, it was not necessary to allege facts within the knowledge of the adversary. The true rule, as we understand it, is that facts peculiarly within the knowledge of the party against whom they should be pleaded, and not accessible *694to the pleader, may he dispensed with, but this may not be done without showing that such facts are so peculiarly within the knowledge of the opposite party, and not accessible to the pleader. ■ If this were not the rule, a pleading, though a mere shadow, would be sufficient. Under our code, the burden rests upon the pleader to' state in a plain and concise manner, the facts requiring the relief demanded, and to be excused from this duty, he must allege that such facts are beyond his reach, and not within his knowledge. It is a familiar rule that pleadings are to be construed most strongly against the pleader, and that if alleged conduct is reasonably susceptible of honest and lawful construction, that construction shall be given it. It was upon this rule that the appellants’ complaint was construed in favor of the presumption that moneys were in the treasury unexpended, and that to remove such presumption, they should have alleged the contrary.
Filed December 12, 1895.
We have examined the cases cited by counsel, and have not been moved in our convictions, as expressed in the original opinion, and as confirmed by the recent cases of Foland v. Town of Frankton, 142 Ind. 546, and Seward v. Town of Liberty, 142 Ind. 551. Being entirely satisfied with the correctness of our conclusions, we’cannot follow counsel in their very extended discussion. The petition for a rehearing is overruled.